Citation Nr: 1813000	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-15 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling for service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran filed an April 2015 document noting his disagreement with the disability rating assigned for his service-connected anxiety disorder in the November 2014 rating decision.  Thereafter, the RO issued a June 2015 rating decision which the Veteran promptly appealed by filing a Notice of Disagreement (NOD) indicating that he was appealing the June 2015 rating decision.  Where, as with the November 2014 rating decision, notice of the decision was sent prior to March 24, 2015, it was not necessary for the Veteran to complete a timely VA Form 21-0958 (NOD).  See 38 C.F.R. § 20.201 (2015) (providing for effective date of March 24, 2015, for requirement that VA Form 21-0958 be used to initiate an appeal).  Therefore, liberally construing the Veteran's pleadings, he initiated an appeal of the November 2014 rating decision when he submitted a VA 21-4138 expressly disagreeing with the rating assigned in that document.  The rating initially assigned for his condition is on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record contains VA treatment records generated since the most recent, December 2016 Supplemental Statement of the Case and relating to treatment for the Veteran's service-connected acquired psychiatric disability.   Neither the Veteran nor his representatives have provided a waiver of that evidence.  Without a waiver, the matter must be returned to the AOJ, for readjudication based on a complete review of all of the evidence.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding, pertinent VA treatment records and associate them with the electronic claims file.

2.  After completion of the above and any other development deemed necessary, readjudicate the claim.  If the claim remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




